Citation Nr: 1221492	
Decision Date: 06/20/12    Archive Date: 06/29/12

DOCKET NO.  10-31 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for sarcoidosis, to include as due to exposure to insecticides, pesticides, or herbicides during service.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel


INTRODUCTION


The Veteran served on active duty from July 1945 to November 1946.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

In May 2012, the Veteran testified by video-conference before the undersigned Veterans Law Judge.  A transcript of that hearing is associated with the claims file.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

A remand is necessary so that VA can meet its duty to assist the Veteran in obtaining evidence to substantiate his claim of entitlement to service connection for sarcoidosis.  See 38 U.S.C.A. § 5103A (West 2002).  

Associated with the claims file is a March 2009 letter, in which "C.P, III," M.D.," stated that the Veteran was diagnosed with sarcoidosis in the 1960s and the etiology of the condition is unknown.  There are no treatment records from Dr. C.P., III.  During the May 2012 hearing, the Veteran reported that he was treated by Dr. C.P., III and by Dr. C.P., III's father.  Apparently, Dr. C.P. III took over his father's practice.  There are no records of treatment by Dr. C.P., III's father or any records 

of treatment of the Veteran by Dr. C.P., III associated with the claims file; only the letter described above is associated with the claims file.  As the Veteran has identified treatment by these physicians as relevant to his claim, a remand is necessary to assist him in obtaining such records.  

Associated with the claims file are records of VA hospitalization from November 23, 1960 to December 20, 1960.  Diagnosis upon discharge was sarcoidosis, incompletely diagnosed.  There is a later summary from January 1962 referring to the previous summary as an interim one.  This also provides a diagnosis of sarcoidosis (incompletely diagnosed).  During the May 2012 hearing, the Veteran's representative appeared to assert that the Veteran has had treatment at VA and episodes of sarcoidosis symptoms since 1960.  Although there are VA treatment records from 1960, 1962, and since February 2007, other than listing of medications in 2006, there are no other VA treatment records associated with the claims file. Hence, on remand, the AMC/RO must make efforts to obtain any relevant records of treatment by VA between November 1960 and February 2007.  

Of record are VA ophthalmology notes from 2009 and 2010 listing uveitis secondary to sarcoidosis.  There is also evidence that the Veteran may not have had sarcoidosis, such as a September 2009 treatment note that states that the Veteran reported a history of sarcoidosis but chest x-rays and CT studies of the thorax are not consistent with prior sarcoidosis.  These notes taken together with the 1960 and 1962 VA treatment records and the letter from Dr. C.P., III, leave the Board unsure as to whether the Veteran has had sarcoidosis or residuals of sarcoidosis since he filed his claim for service connection in April 2009.  Hence, if evidence is received that indicates an association between his service and sarcoidosis, a medical examination must be afforded the Veteran to determine if he has had sarcoidosis or residuals of sarcoidosis since he filed his claim and, if so, whether there is a nexus between his active service and such disease or its residuals.  

Additionally, given the Veteran's testimomy, his service personnel records must be obtained.  In a May 2010 writing, the Veteran stated that during a period of his active service he was working detail at Camp Lejeune spraying a substance to kill 

the grass and/or insects, cutting bushes, and raking pine brush.  He contended that drinking contaminated water while at Camp Lejeune caused sarcoidosis.  In his July 2010 substantive appeal he contended that he contracted sarcoidosis due to exposure to chemicals during service.  From his testimony in May 2012, it is clear that he believes that the contaminated water to which he referred was contaminated by the chemicals that he reports spraying to kill the grass and/or insects.  Therefore, his service personnel records are pertinent to his claim because they may contain information as to his reported duties.  These must be obtained on remand.  

Finally, the Board addresses the Camp Lejeune reference so as to avoid confusion.  The Veteran acknowledged that he had no service at Camp Lejeune after 1946 and this is consistent with his active service, which ended in December 1946.  For this reason the Board is remanding this case to the RO via the AMC without reference to the special procedures required for contaminated water Camp Lejeune cases, which apply to time periods later than 1947.  See VBA Training Letter 10-03, Environmental Hazards in Iraq, Afghanistan, and Other Military Installations, Apr. 26, 2010; see also VBA Fast Letter 11-03, Consolidation and Processing of Disability Claims Based on Exposure to Contaminated Drinking Water at Camp Lejeune, North Carolina, January 11, 2011.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Send a letter to the Veteran asking him to identify all private and VA providers of treatment of his claimed sarcoidosis or its residuals.  In particular, request that he submit the necessary authorizations for VA to assist him in obtaining records of treatment by Dr. C.P. III and Dr. C.P. III's father.  The RO/AMC is directed to the March 2009 letter from Dr. C.P. III and is to use the physician's full name and address in its letter to the Veteran.  

2.  Attempt to obtain all records identified by the Veteran.  Even if the Veteran does not respond, the AMC/RO must attempt to obtain records of treatment of the Veteran at the VA Medical Center/Hospital in Columbia, South Carolina, for the period from November 1960 to February 2007, including any records that have been perpetualized/archived.  The RO/AMC must also attempt to obtain the Veteran's service personnel records.  Associate all obtained records with the claims file.  If any records are not obtained, send a letter to the Veteran that (a) identifies the specific records that VA was unable to obtain; (b) briefly explains the efforts that it made to obtain those records; (c) describes any further action to be taken with respect to the claim; and (d) notifies the Veteran that he is ultimately responsible for providing the evidence.  Associate a copy of such letter with the claims file.  

3.  If additional relevant treatment records are obtained, and such records or any other obtained or submitted evidence or information, provides an indication of an association between the Veteran's active service and any sarcoidosis that the Veteran may have, then ensure that the Veteran is scheduled for an appropriate medical examination.  The claims file must be provided to the examiner, the examiner must review the claims file in conjunction with the examination and the examiner must annotate his or her report as to whether the claims file was reviewed.  The examiner is asked to address the following:  

(a)  Provide a medical opinion as to whether the Veteran has had sarcoidosis or any residuals of sarcoidosis at any time since VA received his claim in April 2009.  If the examiner determines that he has not, the examiner must address the November - December 1960 hospitalization report as well as the 2009 and 2010 references in the VA treatment records to uveitis secondary to sarcoidosis.  The examiner must provide a complete rationale to support any conclusion reached.  

(b)  If the examiner determines that the Veteran has had sarcoidosis or any residuals of sarcoidosis at any time since April 2009, the examiner is asked to provide a medical opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that such disease or its residuals are due to his active service, to include exposure to insecticides, herbicides, pesticides, or drinking water contaminated with insecticides, herbicides, or pesticides.  The examiner must provide a complete rationale to support any conclusion reached.  

4.  After completing the above actions and any other development as may be indicated by any response received as a consequence of such actions, readjudicate the issue on appeal.  If the benefit sought is not granted, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

